In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0495V
                                          UNPUBLISHED


    CHARLES MARION,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: May 9, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Attorney’s Fees and Costs;
    HUMAN SERVICES,                                             Reasonable Basis; Influenza (Flu)
                                                                Vaccine; Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for Respondent.


                       DECISION ON ATTORNEY’S FEES AND COSTS1

      On April 3, 2019, Charles Marion filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that he suffered a right shoulder injury related to vaccine
administration (“SIRVA”) caused in fact by the influenza (“flu”) vaccine administered to
him on August 13, 2016. Petition at 1, ¶¶ 2, 14.

       On October 27, 2020, I issued a decision dismissing Petitioner’s case based upon
several deficiencies - including the fact that the evidence supported a finding that
Petitioner received the flu vaccine alleged as causal in his left, rather than right deltoid


1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
(even though the latter was deemed the injured arm). ECF No. 27. Judgment entered on
December 2, 2020. ECF No. 29.

       On March 23, 2021, Petitioner filed a motion for attorney’s fees and costs,
requesting an award of $12,897.51. ECF No. 30. Maintaining that Petitioner lacked a
reasonable basis for his claim, Respondent opposes an award of attorney’s fees and
costs. ECF No. 31. On April 14, 2021, Petitioner filed his reply, addressing Respondent’s
arguments and requesting an additional award of $1,560.00 for time expended preparing
the reply. ECF No. 32.

       For the reasons discussed below, Petitioner has failed to establish there was a
reasonable basis for his claim. Thus, he is not entitled to an award of attorney’s fees and
costs, and the fees motion is therefore denied.

          I.     Applicable Legal Standards

       Motivated by a desire to ensure that petitioners have adequate assistance from
counsel when pursuing their claims, Congress determined that attorneys’ fees and costs
may be awarded even in unsuccessful claims. H.R. REP. NO. 99-908, at 22 reprinted in
1986 U.S.C.C.A.N. 6344, 6363; see also Sebelius v. Cloer, 133 S.Ct. 1886, 1895 (2013)
(discussing this goal when determining that attorneys’ fees and costs may be awarded
even when the petition was untimely filed). As Judge Lettow noted in Davis, “the Vaccine
Program employs a liberal fee-shifting scheme.” Davis v. Sec’y of Health & Hum. Servs.,
105 Fed. Cl. 627, 634 (2012). It may be the only federal fee-shifting statute that permits
unsuccessful litigants to recover fees and costs.

        However, Congress did not intend that every losing petition be automatically
entitled to attorney’s fees. Perreira v. Sec’y of Health & Hum. Servs., 33 F.3d 1375, 1377
(Fed. Cir. 1994). And there is also a prerequisite to even obtaining fees in an unsuccessful
case. The special master or court may award attorney’s fees and costs in a case in which
compensation was not awarded only if “that the petition was brought in good faith and
there was a reasonable basis for the claim for which the petition was brought.” Section
15(e)(1). Reasonable basis is a prerequisite to a fee award for unsuccessful cases – but
establishing it does not automatically require an award, as special masters are still
empowered by the Act to deny or limit fees. James-Cornelius on behalf of E. J. v. Sec'y
of Health & Hum. Servs., 984 F.3d 1374, 1379 (Fed. Cir. 2021) (“even when these two
requirements are satisfied, a special master retains discretion to grant or deny attorneys’
fees”).

       As the Federal Circuit explained, whether a discretionary fees award is appropriate
involves two distinct inquiries – a subjective one when assessing whether the petition was

                                             2
brought in good faith and an objective one when ascertaining whether reasonable basis
existed. Simmons v. Sec’y of Health & Hum. Servs., 875 F.3d 632, 635 (quoting Chuisano
v. Sec’y of Health & Hum. Servs., 116 Fed. Cl. 276, 289 (2014)). “Good faith is a
subjective test, satisfied through subjective evidence.” Cottingham v. Sec’y of Health &
Hum. Servs., 971 F.3d 1337, 1344 (Fed. Cir. 2020) (“Cottingham I”). “[T]he ‘good faith’
requirement . . . focuses upon whether petitioner honestly believed he had a legitimate
claim for compensation.” Turner v. Sec’y of Health & Hum. Servs., No. 99-0544V, 2007
WL 4410030, at *5 (Fed. Cl. Spec. Mstr. Nov. 30, 2007).

       Cases in which good faith has been found to be lacking often involve petitioners
who failed to produce, or actively concealed, evidence undermining their claims. Purnell-
Reid v. Sec’y of Health & Hum. Servs., No. 18-1101V, 2020 WL 2203712 (Fed. Cl. Spec.
Mstr. Apr. 6, 2020); Crowding v. Sec’y of Health & Hum. Servs., No. 16-0876V, 2019 WL
1332797 (Fed. Cl. Spec. Mstr. Feb. 26, 2019); Heath v. Sec'y of Health & Hum. Servs.,
No. 08-0086V, 2011 WL 4433646 (Fed. Cl. Spec. Mstr. Aug. 25, 2011); Carter v. Sec'y of
Health & Hum. Servs., No. 90-3659V, 1996 WL 402033 (Fed. Cl. Spec. Mstr. July 3,
1996).

        “Additionally, a petitioner’s attorney’s conduct may also be relevant when
evaluating good faith.” Purnell-Reid, 2020 WL 2203712, at *6. “Counsel still have a duty
to investigate a Program claim even if they reasonably find their client to be a credible
individual.” Cortez v. Sec'y of Health & Hum. Servs., No. 09-0176V, 2014 WL 1604002,
at *8 (Fed. Cl. Spec. Mstr. Mar. 26, 2014). Factors, such as a looming statute of limitations
and the conduct of counsel, are properly considered when determining whether good faith
exists – but do not bear on the claim’s objective basis. Simmons, 875 F.3d at 636;
Amankwaa v. Sec'y of Health & Hum. Servs., 138 Fed. Cl. 282, 289 (2018) (“the effort
that an attorney makes to investigate a claim or to ensure that a claim is asserted before
the expiration of the statutory limitations period . . . are properly evaluated in determining
whether a petition was brought in good faith”).

       “Reasonable basis, on the other hand, is an objective test, satisfied through
objective evidence.” Cottingham I, 971 F.3d at 1344. The reasonable basis requirement
examines “not at the likelihood of success [of a claim] but more to the feasibility of the
claim.” Turner, 2007 WL 4410030, at *6 (quoting Di Roma v. Sec’y of Health & Hum.
Servs., No. 90-3277V, 1993 WL 496981, at *1 (Fed. Cl. Spec. Mstr. Nov. 18, 1993)). The
Federal Circuit recently explained “that a reasonable basis analysis is limited to objective
evidence, and that subjective considerations, such as counsel’s subjective views on the
adequacy of a complaint, do not factor into a reasonable basis determination.” James-
Cornelius, 984 F.3d at 1379.




                                              3
       Although clearly easier to meet than the preponderant standard required for
compensation, “courts have struggled with the nature and quantum of evidence
necessary to establish a reasonable basis.” Wirtshafter v. Sec’y of Health & Hum. Servs.,
155 Fed. Cl. 665 at 671 (Fed. Cl. 2021). “[I]t is generally accepted that ‘a petitioner must
furnish some evidence in support of the claim.’” Id. (quoting Chuisano, 116 Fed. Cl. at
288, emphasis added in Wirtshafter). Citing the prima facie elements of a successful claim
described in Section 11(c)(1), the Federal Circuit recently instructed that the level of the
objective evidence sufficient for a special master to find reasonable basis should be “more
than a mere scintilla but less than a preponderance of proof.” Cottingham I, 971 F.3d at
1345-46. “This formulation does not appear to define reasonable basis so much as set its
outer bounds.” Cottingham v. Sec’y of Health & Hum. Servs., --- Fed. Cl. ---, 2022 WL
1162730, at *3 (Fed. Cl. 2022) (“Cottingham II”). “[T]he Federal Circuit’s statement that a
special master ‘could’ find reasonable basis based upon more than a mere scintilla does
not mandate such a finding.” Cottingham II, 2022 WL 1162730, at *3 (citing Cottingham
I, 971 F.3d at 1346).

        Furthermore, the issue of reasonable basis is not a static inquiry. The reasonable
basis which existed when a claim was filed may cease to exist as further evidence is
presented. Perreira, 33 F.3d at 1377. In Perreira, the Federal Circuit affirmed a special
master’s determination that reasonable basis was lost after Petitioner’s “expert opinion,
which formed the basis of the claim, was found to be unsupported by either medical
literature or studies.” Id. at 1376.

            II.     Reasonable Basis3

        Respondent argues that the only evidence supporting Mr. Marion’s assertion that
he received the flu vaccine alleged as causal in his injured right shoulder were Petitioner’s
affidavit and the unsworn statement from his wife, who (along with their son) received her
flu vaccine at the same time. Response to Petitioner’s Application for Attorneys’ Fees and
Costs (“Response”) at 1, 5-6; see Exhibit 9 (Petitioner’s affidavit); Exhibit 14 (typed, but
unsigned, statement from Petitioner’s wife). Acknowledging that the vaccine record
indicates the site of administration was Petitioner’s left deltoid, Petitioner argues that he
has provided sufficient evidence to satisfy the lower standard of reasonable basis -
specifically his affidavit, his wife’s statement, and information in contemporaneously
created medical records even though provided by Petitioner. Petitioner’s Reply to
Respondent’s Response (“Reply”) at 3-4.




3In this Fee Decision, I am incorporating the detailed factual history which can be found in the Dismissal
Decision at Marion v. Sec’y of Health & Hum. Servs., No. 19-0495V, 2020 WL 7054414, at *2-4 (Fed. Cl.
Spec. Mstr. Oct. 17, 2020).

                                                    4
        As I previously stated, however, these later-provided medical histories were
created more than six months post-vaccination, and are countered by Petitioner’s failure
to report any right shoulder pain during multiple medical visits closer in time to the
vaccination at issue.4 Marion, 2020 WL 7054414, at *7-8. Additionally, there is evidence
showing Petitioner suffered prior right shoulder pain5 which he has failed to counter – let
alone address. Marion, 2020 WL 7054414, at *6-7. And the record evidence showing the
site of administration was Petitioner’s left deltoid, rather than right as alleged, is highly
persuasive – consisting of multiple entries, one which involved a handwritten notation by
the vaccine administrator. Id. at *11-12.

        Petitioner maintains that he mentioned his post-vaccination right shoulder pain
when seen by his new PCP in September 2016. Reply at 3-4; Exhibit 9 at ¶ 5 (Petitioner’s
Affidavit). To support this assertion, he cites the record from a call to the PCP on February
16, 2017, requesting a referral to an orthopedist for his right shoulder because he is “still
having pain” (Exhibit 2 at 30). Reply at 4. However, there is no indication of the time frame
for or cause of this pain. See Exhibit 2 at 30. Without more information, the inclusion of
the term “still” is not sufficient to establish a timely complaint of right shoulder pain post-
vaccination. And the medical record from the September PCP visit contains no mention
of right shoulder pain, despite the performance of a full examination and ample details
regarding other conditions such as Petitioner’s chronic cough. Id. at 45-46.

       Petitioner has also failed to address the evidence of prior right shoulder pain,
despite being instructed to do so on multiple occasions. In his petition and affidavit, for
example, Petitioner denied any prior right shoulder pain, acknowledging only prior left
shoulder pain due to a fall and shoulder dislocation suffered more than 30 years earlier
which required surgery.6 Petition at ¶ 3; Exhibit 9 at ¶ 4; Exhibit 15 at 11. He provided no

4Approximately one-month post-vaccination, on September 15, 2016, Petitioner was seen by a new primary
care provider (“PCP”) due to his move from Birmingham to Huntsville, Alabama and need for a cardiologist.
Exhibit 11 at 45. At this visit, he reported only that he suffered from a chronic cough and enlarged aorta,
and did not mention any right shoulder pain. Id. at 45-46. He again failed to mention any right shoulder pain
at subsequent visits to an urgent care clinic for a rash on November 21, 2016, and to a cardiologist for his
enlarged aorta, high blood pressure, and high cholesterol on December 2, 2016. Exhibit 12 at 7 (urgent
care clinic); Exhibit 2 at 20-29 (cardiologist).

5 Petitioner appears to have suffered left knee and right shoulder pain in 2012 and 2013. By late January
2013, Petitioner’s right shoulder pain was described as resolved, but she continued to experience the left
knee pain. Exhibit 8 at 15. By early February 2014, both left knee and right shoulder were characterized as
resolved. Exhibit 7 at 14.
6 Considerations such as Petitioner’s assertion that he suffered no prior right shoulder pain and failure to
properly address the entries describing right shoulder pain in 2012-13 or to initially provide documentation
showing the site of administration are weighed when determining whether the petition was filed in good
faith. See Simmons, 875 F.3d 632 (for a discussion regarding the differences between good faith and
reasonable basis). Because Respondent has not argued that the petition lacked good faith in this case, a
further discussion of that requirement is not warranted.

                                                     5
evidence to distinguish his later right shoulder pain and bursitis from the right shoulder
pain he suffered in 2012-13.

       The record in this case indicates Petitioner experienced left knee and right
shoulder pain in 2012-13, received a flu vaccine in his left uninjured deltoid in August
2016, and did not complain of any later right shoulder pain until more than six months
post-vaccination. Only then did Petitioner assert right shoulder pain based on a right-arm
vaccination. The only other evidence, in addition to Petitioner’s later assertions, which
supports this aspect of his claim is a statement purported to be from his wife. Exhibit 14.
However, the statement contains only Teresa Marion’s typed name – it is not notarized
or even signed by Mrs. Marion. Id. at 2. Even applying the lower standard required for
reasonable basis (as well as the Program’s allowance of evidence that would not in other
contexts be permitted at all), this statement and the later assertions from Petitioner are
not sufficient.

            III.    Conclusion

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs even
to an unsuccessful litigant as long as the litigant establishes the petition was brought in
good faith and there was a reasonable basis for the claim for which the petition was
brought. Section 15(e)(1). In this case, Petitioner has not established there was a
reasonable basis for filing his claim. Petitioner’s motion for attorney’s fees and costs
is DENIED.

       The clerk of the court is directed to enter judgment in accordance with this
decision.7

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




7 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    6